Citation Nr: 1631044	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include macular degeneration.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1951 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral eye disability, to include macular degeneration, has not been shown to have had its onset in service, or to otherwise be the result of a disease or injury in active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a bilateral eye disability, to include macular degeneration, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In March 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned. The case was most recently adjudicated in the September 2015 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations and obtaining relevant opinions that are adequate for adjudication purposes. The Board finds that there is no indication that additional records have yet to be requested, the examinations/opinions of record are adequate for adjudication purposes, and no additional examination is required.

Finally, in reaching a determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting the decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to their claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he developed macular degeneration as a result of sunlight exposure in service. In this regard, the Veteran served in the U.S. Army from March 1951 to March 1953, including service on the Yellow Sea near Korea. He reports that protective eyewear was unavailable and that he was exposed to 12 hours of sunlight per day while at sea working on a pipeline project.

As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has macular degeneration; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant). Unfortunately, the evidence of record does not support an award of service connection for an eye disability.

The Veteran's service treatment records do not show any decreased vision or eye injury. A February 1952 record reveals that the Veteran complained of eye strain and twitching, received treatment, and was diagnosed with an astigmatism. 

The Veteran has received VA treatment for his eye disability and associated vision problems since at least 2011.

In November 2014, the Veteran submitted an abstract from the British Journal of Ophthalmology that appeared to show an association between sunlight exposure and age-related macular degeneration.

Given the Veteran's diagnosis of macular degeneration, and his assertions of sun exposure in service as the cause, the Veteran was afforded a VA examination in December 2014 to determine if a connection between his diagnosis and his in service sun exposure was present. After a review of the Veteran's claims file, the examiner diagnosed him with exudative macular degeneration, nonexudative macular degeneration, and cataracts. The examiner indicated that the Veteran's cataracts were mild and not likely affecting his vision as much as macular degeneration. The examiner noted that the Veteran had received VA treatment for his vision problems and that the Veteran's sister may have macular degeneration as well. The examiner stated that the Veteran was exposed to a significant degree of sunlight in his post-service career as a farm equipment salesman. The examiner acknowledged the abstract from the British Journal of Ophthalmology, but noted that other articles and treatises show the effect of macular degeneration "to be cumulative over several decades of sunlight exposure." The examiner explained that the effect of sunlight exposure can be mitigated by use of a hat or sunglasses and that other genetic and environmental factors need to be considered as well.

An addendum to the December 2014 examination report was provided by the same examiner in August 2015. The examiner explained that:  
      
the etiology of macular degeneration is multifactorial and poorly understood. The primary factor is aging but since not all older people get macular degeneration there are other factors. These include hereditary factors, diet, smoking history and light exposure as well as many unknown factors. It is still my opinion that the 2 years of sunlight exposure in Korea had very little influence on the development of macular degeneration in that he has been exposed to sunlight for 85 years. Also the sunlight in Korea was probably no different that the sunlight he would have been exposed to in the USA or other places in the world. Also the use of sunglasses or hats with brims may have decreased the effect of sunlight over the past 85 years.

Ultimately, the examiner determined that the Veteran's claimed bilateral eye disability is less likely than not (less than 50% probability) incurred in or caused by the claimed in service injury, event or illness.

Contrary to the medical opinion, of record are statements by the Veteran that attribute his eye disability to sun exposure during his active service.  The Board finds the Veteran's statements not competent to provide a nexus between his sun exposure in service and his diagnosed macular degeneration.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of an eye disability such as macular degeneration is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report decreased vision, the question of the cause of that decreased vision is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, as noted above, the Board finds that the Veteran's statements as to how his eye disability was caused are not competent evidence as to a nexus.  

With regard to the medical literature submitted by the Veteran relating age-related macular degeneration to sun exposure, the Board finds this evidence to be less probative than the opinions provided in the December 2014 and August 2015 VA reports. The VA opinions addressed the Veteran's specific situation, and provided an opinion directly related to this specific case. Moreover, the literature merely indicates that sunlight may cause age-related macular degeneration, it does not indicate that sun exposure in certain parts of the world, such as Korea, increase those relationships. As noted by the examiner, the Veteran had sun exposure before and after service.  Therefore, the most probative evidence of record does not support the Veteran's claim of entitlement to service connection for macular degeneration, and the claim must be denied. The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral eye disability, to include macular degeneration, is denied. 
 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


